      Case: 1:19-cv-05312 Document #: 19 Filed: 12/23/19 Page 1 of 3 PageID #:76




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION


ANJANETTE YOUNG,                                       )
                                                       )
                                      Plaintiff,       )
                                                       )      Judge John. J. Tharp
-vs                                                    )
                                                       )      Magistrate Judge Schenkier
THE CITY OF CHICAGO; CHICAGO                           )
POLICE OFFICERS ALAIN APORONGAO;                       )      Case No.: 19-cv-05312
ALEX J. WOLINSKI; and UNKNOWN                          )
CHICAGO POLICE OFFICERS,                               )
                                                       )
                                      Defendants.      )

                 DEFENDANT CITY OF CHICAGO’S THIRD MOTION
            FOR EXTENSION OF TIME TO ANSWER OR OTHERWISE PLEAD

       NOW COMES Defendant City of Chicago (“the City”), by and through its attorney, Mark

A. Flessner, Corporation Counsel of the City of Chicago, and pursuant to Federal Rule of Civil

Procedure 6(b), hereby moves this honorable Court for an extension of time to file a responsive

pleading to Plaintiff’s Amended Complaint by January 23, 2020. In Support thereof, Defendant

States as follows:

       1.      On October 12, 2019, Plaintiff filed her Amended Complaint pursuant to 42 U.S.C.

§ 1983, alleging that Defendant City and Chicago Police Officers violated her constitutional rights.

[ECF 15]. Plaintiff brings additional claims under Illinois law. Id.

       2.      The deadline for Defendant City to file a responsive pleading is currently December

23, 2019. [ECF 18].

       3.      Counsel for Defendant City anticipates that Counsel for Defendant Officers will

file their appearances upon confirmation that Defendant Officers are accepting representation from

the City’s Department of Law.


                                                   1
     Case: 1:19-cv-05312 Document #: 19 Filed: 12/23/19 Page 2 of 3 PageID #:77




       4.      On September 10, 2019, Counsel for Defendant City notified Plaintiff’s counsel via

e-mail that service on Defendant Officers must be effectuated though the Chicago Police

Department’s Office of Legal Affairs (“OLA”).

       5.      On October 21, 2019, expected Counsel for Defendant Officers notified Plaintiff’s

counsel two (2) times, via e-mail and voicemail, that service on Defendant Officers must be

effectuated through OLA.

       6.      Expected Counsel for Defendant Officers followed-up with Plaintiff’s counsel

regarding service to OLA an additional three (3) times: e-mail on November 8, 2019; and e-mail

and voicemail on November 15, 2019.

       7.      Upon information and belief, OLA received the complaint on or about December

3, 2019. However, the summons or waiver of summons for Officer Alain Aporongao was not

included in the materials provided. Expected Counsel for Defendant Officers notified Plaintiff’s

counsel by e-mail the same day about the missing documentation.

       8.      On December 12, 2019, Expected Counsel for Defendant Officers notified

Plaintiff’s counsel by e-mail that the summons or waiver of summons for Officer Alain Aporongao

was still not received by OLA, further delaying service.

       9.      In order to properly prepare a responsive pleading, Defendants need additional time

to meet with all Defendant Officers once they have been served.

       10.     Upon information and belief, as the date of this filing, 12 of the 14 Defendant

Officers have been served.

       11.     Defendant City respectfully requests an extension of time of 30 days (from

December 23, 2019 to January 23, 2019) to file a responsive pleading to Plaintiff’s Amended

Complaint.



                                                2
     Case: 1:19-cv-05312 Document #: 19 Filed: 12/23/19 Page 3 of 3 PageID #:78




       12.     Expected Counsel for Defendant Officers, Nathan Shine, e-mailed counsel for

Plaintiff, Keenan J. Saulter, on December 20, 2019. Plaintiff opposes this extension, but would

agree to January 15, 2019 to answer, but not for any motion or partial motion to dismiss.

       13.     Due to the holidays, many of the involved attorneys will be out of the office making

it more difficult to coordinate meeting with the number of named officers.

       14.     This motion is brought in good faith and is not intended to cause undue delay.

       WHEREFORE, the City respectfully requests this Court to grant all Defendants a 30 day

extension of time until January 23, 2019 to answer or otherwise plead to Plaintiff’s Amended

Complaint.

Dated: December 23, 2019.

Respectfully submitted,

MARK A. FLESSNER
Corporation Counsel of the City of Chicago

BY: /s/ Marques Berrington
Marques Berrington
Assistant Corporation Counsel

Mary Katherine McClelland, Assistant Corporation Counsel Supervisor
Kyle Rockershousen, Assistant Corporation Counsel
Marques Berrington, Assistant Corporation Counsel
City of Chicago Department of Law
Federal Civil Rights Litigation Division
30 N. LaSalle Street, Suite 900
Chicago, IL 60602
(312) 744-0742
Atty. No. 6321396
Marques.Berrington@cityofchicago.org




                                                3
